Bboyles, C. J.
This is a workmen’s compensation ease. The commissioner trying the case adjudged that “The Lumberman’s Mutual Casualty Company will pay Jim Taylor, father of deceased, $3.75 a week, beginning September 9, 1924, and continuing three hundred weeks; also medical expenses and funeral expenses in a sum not exceeding $100.” This award was affirmed by the entire Industrial Commission of Georgia, and subsequently by the judge of the superior court of Bulloch county. *183Held: It being shown by undisputed evidence that there were no medical expenses, and that the funeral expenses had been paid by the employer of the deceased, the award for such expenses was unauthorized. With this exception, the award of the commission was authorized by the evidence. The remaining assignments of error in the bill of exceptions are without substantial merit. It is directed that the judge of the superior court pass an order writing off from the judgment rendered the amount awarded for medical and funeral expenses.
Decided July 14, 1925.
Underwood, Pomeroy & Haas, E. Smythe Gambrell, for plaintiffs in error.
Deal & Benfroe, contra.

Judgment affirmed, with direction.


Lulce and Bloodworth, JJ., coneur.